Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 1070570. Although the claims at issue are not identical, they are not patentably distinct from each other because at least pending claim 1 is generic to patented species claim 1.  Pending claim 1 is a broadening of patented claim 1, by merely deleting a limitation.  A species claim anticipates a generic claim, therefore double patenting exist.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, and  6-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glass et al. (US 20180151733 A1).

    PNG
    media_image1.png
    297
    403
    media_image1.png
    Greyscale

Regarding claim 1, Glass et al. discloses a fin field effect transistor (finFET) device comprising: 
a fin extending upwards from a semiconductor substrate (Glass Fig. 2A); 
a source/drain region 252/254 adjacent the fin (Glass Fig. 1I); and 
a first carbon-comprising region disposed along a bottom surface and a sidewall of the source/drain region, wherein the first carbon-comprising region is between the sidewall of the source/drain region and a channel region in the fin along a line parallel to a major surface of the semiconductor substrate (Glass Fig. 2I & ¶47,66,85).


Regarding claim 2, Glass et al. discloses a device of claim 1 further comprising: a gate over and along sidewalls of the fin; and a gate spacer on a sidewall of the gate, wherein the gate spacer comprises carbon (Glass Fig. 2I & ¶47,66,85).

Regarding claim 3, Glass et al. discloses a device of claim 1 further comprising: a gate 232 over and along sidewalls of the fin; a gate spacer 234 on a sidewall of the gate; and a second carbon-comprising region under the gate spacer, the second carbon-comprising region being between the first carbon-comprising region and the channel region, and the first carbon-comprising region and the second carbon- comprising region having different concentrations of carbon (Glass Fig. 3 & ¶31-32 – layers 342-346).

    PNG
    media_image2.png
    324
    496
    media_image2.png
    Greyscale


Regarding claim 4, Glass et al. discloses a device of claim 3, wherein the second carbon-comprising region has a lower concentration of carbon than the first carbon- comprising region (Glass Fig. 3 & ¶31-32 – layers 342-346).


Regarding claim 6, Glass et al. discloses a device of claim 1, further comprising a lightly-doped drain (LDD) region connected to the source/drain region, wherein the LDD region comprises carbon (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 7, Glass et al. discloses a device of claim 1, wherein the first carbon-comprising region lines sidewalls and a bottom surface of the source/drain region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 8, Glass et al. discloses a device comprising: a semiconductor substrate; a gate stack over the semiconductor substrate, the gate stack further being and along sides of a channel region; a gate spacer along a sidewall of the gate stack, wherein the gate spacer comprises carbon; a carbon-comprising film over the gate spacer and along the sidewall of the gate stack, the carbon-comprising film having a higher concentration of carbon than the gate spacer; and a source/drain region adjacent the gate stack (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 9, Glass et al. discloses a device of claim 8, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 10, Glass et al. discloses a device of claim 8 further comprising: a first carbon-comprising region under the gate spacer; and a second carbon- comprising region disposed along sidewalls and a bottom surface of the source/drain region, wherein the first carbon- comprising region has a lower concentration of carbon than the second carbon-Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 11, Glass et al. discloses a device of claim 10, wherein the second carbon-comprising region extends under the gate spacer (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 12, Glass et al. discloses a device of claim 10, wherein the first carbon-comprising region is at least partially disposed in a lightly doped drain (LDD) region (Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 13, Glass et al. discloses a device of claim 8 further comprising one or more additional gate spacers over the carbon-comprising film, wherein the one or more additional gate spacers extend along the sidewall of the gate stack (Glass Fig. 3).

Regarding claim 14, Glass et al. discloses a device of claim 8, wherein the carbon-comprising film touches the gate spacer (Glass Fig. 3).

Regarding claim 15, Glass et al. discloses a transistor comprising: a gate stack over at a top surface of a semiconductor substrate; a first lightly doped drain (LDD) region, wherein the LDD region comprises carbon; a first epitaxial source/drain region, wherein a first carbon-comprising semiconductor liner is disposed along sidewalls and a bottom surface of the first (See regarding claims 1 & 4 - Glass Fig. 3 & ¶30 – layers 342-346 – layers 342-346 may have lower boron doping than that of the S/D, thus is recognized as and would be expected to function as a LDD region.).

Regarding claim 16, Glass et al. discloses a transistor of claim 15 further comprising a channel region, wherein the channel region comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Regarding claim 17, Glass et al. discloses a device of claim 15, wherein the first LDD region, the first epitaxial source/drain region, and the first carbon-comprising semiconductor liner each extend under a gate spacer, the gate spacer being disposed along sidewalls of the gate stack (Glass Fig. 3).

Regarding claim 18, Glass et al. discloses a device of claim 15, wherein the carbon comprising semiconductor liner has a different concentration of carbon than the first LDD region (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 19, Glass et al. discloses a device of claim 15 further comprising a second carbon-comprising semiconductor liner disposed along sidewalls and a bottom surface of the second (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4).

Regarding claim 20, Glass et al. discloses a device of claim 15, wherein a channel region of the transistor comprises carbon (Glass Fig. 3 & ¶31-32 – layers 342-346 – See regarding claims 3 and 4 – region does not provide clear and explicit boundaries.  The carbon doped interface layers may be considered in the channel region.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/15/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822